DETAILED ACTION
This communication is in response to the Amendments and Argument filed on 10/25/2022. Claims 1-20 are pending and have been examined. Hence, this action has been made FINAL.
Any objection/rejection not mentioned in this Office Action has been withdrawn by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
With respect to the Claim interpretations under 35 USC 112f, the Applicant has amended the limitation of claims by incorporating structure such as “processor”. Thus, the Examiner has withdrawn the claim interpretation under 35 USC 112f.
With respect to the 35 USC 112b rejection, the Applicant has amended the limitation by removing “the”.  Hence, this rejection has been withdrawn by the Examiner. 
With respect to the 35 USC 101 abstract rejections of claims 1-20 including independent claims 1 and 18-20, the Applicant asserts on page 11 that “controlling of voice interaction session based on recognition of utterance” is not a method of human organizing of activity. The Examiner respectively disagrees. The Applicant appears to provide a general allegation of patentability without providing reasoning as to how this is not organizing of human activity. The Applicant lists the different types of organizing of human activities. The Examiner notes that the current claims relate to managing persona behavior or relationships or interactions between people. The claims recite ONLY “control of a voice interaction session based on recognition of utterance” as stated by the Applicant. Therefore, under BRI this can be relate to managing conversation start and end between two uses engaged in a conversation through the use of recognized speech. Therefore, the claims are directed towards a method of organizing human activity. 
The Applicant further asserts that under step 2A, on page 12-13, the alleged abstract idea is integrated into a practical application directed towards reducing input load related to voice trigger. The Applicant further provides a citation from the disclosure of the benefit of the present embodiment. Also, it is noted that “it can be expected that the security will be ensured and the network communication load of the entire information processing system will be reduced”. The Examiner respectfully disagrees with these assertions. The Examiner notes that the features which are being drawn from the specification are not currently recited in the claims and therefore these assertions are moot. Even if they are incorporated, the claims would need to tie these elements specifically to the device. Currently, the claim only appears to use the additional element if “processor”. The processor as defined in [0026], [0214], where a general purpose type computer is used. 
The Applicant further asserts that under step 2B the current limitations of the present claims amount to more than a conventional activity. The Examiner respectfully disagrees for the reasons already mentioned above. Mere instructions to apply
an exception using a generic computer component cannot provide an inventive concept.
	 With respect to the 35 USC 102 rejection of claim 1, the Applicant has amended claim 1 to include limitations from dependent claim 3 and further  asserts that Jarvis does not describe “start the voice interaction session of an utterance that includes the at least one of the startup phrases that has been temporarily additionally registered”.  The Applicant further notes that Jarvis:
Thus, Jarvis describes that the registered user sends additional voice commands to add specific songs to the play queue. After receipt of the voice commands, a time period or window (e.g., five minutes) is opened during which the registered user can send additional voice commands. However, Jarvis nowhere describes that a voice interaction session is started based on recognition of an utterance which includes the additional voice commands. In fact, in Jarvis, the voice interaction session is started after the utterance of a wakeup command or voice command and not on the recognition of an utterance that includes the additional voice commands. In fact, in Jarvis, the additional voice commands are to add specific details to a voice interaction session that has already been started by the voice command. 
Thus, Jarvis does not expressly or inherently disclose "start the voice interaction session based on recognition of an utterance that includes at least one of the startup phrases that has been temporarily additionally registered" as recited in amended independent claim 1.


	The Examiner respectfully disagrees with this assertion. The Applicant appears to note that in Jarvis the voice interaction is started after the utterance of a wakeup command and NOT on the recognition of the utterance that includes the additional voice commands. The Examiner respectfully disagrees. As pointed out by the Applicant and as noted in paragraph [253], a wakeup word or phrase is first used in order to trigger the system. A wakeword by definition is a word which is used to wake a device from a sleep mode or low power stated. In Jarvis, this word or phrase is required to start the process in order to proceed with the subsequent commands. The Examiner interprets “Hey Sonos, lets queue music” as the utterance that includes the at least one of the startup phrases  (Hey Sonos) which has been temporarily registered and causes subsequently the start of a timer period/window for additional voice input by the user. Therefore, the Examiner notes that the starting of the session occurs when the user utters the wakeup phrase per Jarvis and therefore teaches this limitation.
	With respect to claim 2, the Applicant asserts that Jarvis does not teach or describe “deregister the at least one of the startup phrases that has been temporarily added after lapse of a duration period”. Further, it is asserted that:
	Thus, Jarvis describes that the registered user may send a voice command which opens the time period during which the registered user can send the additional voice command. However, Jarvis does not disclose that a startup phrase that has been temporarily added is deregistered after lapse of a duration period as described in amended dependent claim 2.

	The Examiner respectfully disagrees with this assertion. The claim recites deregistering the startup phrase(s) from claim 1 that has been temporarily added after lapse of a duration period. Similarly, Jarvis, in para [254] teaches the use of a time window for which additional voice commands can be received from a user. It is clear from the teachings that if the time period expires then no additional voice command can be received and the wakeup word or phrase is disabled. This is also described in para [56], where the wakeup word/phrase is what triggers the time period for which additional voice commands can be accepted until expiration, where once expired the wakeup command would need to be re-entered or said again. Hence, Jarvis teaches this limitation.
	With respect to claims 3, 4, 14, and 17, the Applicant notes its dependency to claim 1 and therefore are believed to be patentable. The Examiner respectfully disagrees for the reasons mentioned above. 
	With respect to the 35 USC 103 rejections of claims 18 and 20, the Applicant asserts that Jarvis and Howard does not teach “the voice interaction session is started based on recognition of an utterance including a post-questioning phrase with an intent of posing a post-question to an agent function, and transmits valid voice Page 
data buffered before the recognition of the post-questioning phrase and the start of the voice interaction session to an external device”. The Applicant further asserts:
Thus, Howard describes that a question which includes a hotword can be posed to the automated assistant server by the user and in response to hearing the hotword or keyword a microphone is turned on. However, Howard nowhere describes that the microphone is turned on based on recognition of the utterance of post-questioning phrases. In fact, in Howard, the voice interaction session is triggered or the microphone is turned on upon detection of the hotword. Further, Howard is silent regarding transmission of voice data buffered before the detection of the hotword to any external device.
 
	The Examiner respectfully disagrees. Firstly, the claims do not comprise limitation regarding microphone being turned on based on recognition of the utterance of post-questioning phrases. In fact, the claims only note that the “voice interaction is started based on recognition of an utterance including a post-question phrase…”. There is no limitation of a microphone being turned on. Further, the claims note “based on recognition of an utterance including a post questioning phrase”. Howard in paragraph [0031] describes the use of follow-on questions after the detection of the initial hotword detection. The Examiner is interpreting this phrase of hotword+followon question as the post question phrase which comprises the hotword and follow on question. Para 23 notes the use of hotword to signify that the audience is directed towards the automated assistant server and where the system requires the hotword the first time a user speaks to the system where then the microphone will remain ON.  The Applicant also asserted that Howard was silent to the transmission of voice data buffered before the detection of the hotword to any external device. The Examiner respectfully disagrees with this assertion. In paragraph [0032], Jarvis describes the receipt of audio from the client and then the transfer of that recording to the server. IN paragraph [0023], the user enters the hotword prior to the question. Therefore, the user is providing speech prior to the question in the form of the hotword which is recorded and both the hotword and question gets sent to the server. Thus, describing how the valid voice data prior to the post-question is buffered and sent to an external device. The Examiner notes that the current claims now recite “and the start of the voice interaction session”. Howard teaches in paragraph [0034], that the user may ask a question directed towards their significant other and then subsequently as their question to the automated assistant. These questions are recorded at the server and thus are buffered prior to the post-questioning phrase directed towards the automated assistant. 
	With respect to claims 5-8, 11, 13, 15, and 16, the Applicant refers to the arguments as presented for claim 1. Therefore, the Examiner directs the Applicant to the reasoning provided for claim 1.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1 recites “dynamically control registration of startup phrases that triggers a voice interaction session; additionally registers at least one of the startup phrases based on input voice; start the voice interaction session based on recognition of an utterance that includes the at least one of the startup phrases that has been temporarily additional registered” and independent claims 18 and 20 recite “control start and end of a voice interaction session, the voice interaction session is started based on recognition of an utterance including a post-questioning phrase with an intent of posing a post-question to an agent function; and transmit valid voice data buffered before the recognition of the post-questioning phrase and the start of the voice interaction session to an external device”. Independent claim 19 recites “dynamically controlling, by a processor, registration of startup phrases, that triggers a voice interaction session, wherein the controlling further includes temporarily additionally registering at least one of the startup phrases based on input voice; controlling, by the processor, start and end of the voice interaction session based on recognition of an utterance including the at least one of the startup phrases that has been temporarily additionally registered; deregistering, by the processor, the at least one of the startup phrases that has been temporarily added after lapse of a duration period; temporarily additionally registering, by the processor, at least one bridge phrase with an intent of inheriting an interaction context based on the end of the voice interaction session; and starting, by the processor, the voice interaction session based on the recognition of an utterance including the bridge phrase that has been temporarily additionally registered.”
The limitation of “dynamically…”, “temporarily …”, and “start…” with respect to claims 1 and 19 and  “control…”, “transmit…” with respect to claims 18 and 20 as drafted covers a human organizing of activities. More specifically, with respect to claims 1, a human determining phrases which are to be said based on voice from another human and starting a voice conversation session with another user based on a start phrase being received. With respect to claims 18 and 20, a human determining and regulating a start and end of a conference, then verbally notifying that start of the session based on input from another human. Then, transmitting the determined speech prior to receipt of the question to another human. With respect to claim 19, a human compiling the list of start phrases that can initiate a conversation with another user, receiving an utterance from another user to determine if a start or end is received, removing the start phrases after passing of a duration, registering a bridge phrase based on an end of a conversation and starting the conversation with the inclusion of the bridge phrase from another user. 
This judicial exception is not integrated into a practical application. In particular, claims 1 recites additional element of “processor”, claim 18 recites a “processor” and claims 19 and 20 recite a “processor” and an external device in claims 18 and 20as per the independent claim (claim 1 comprises no additional limitations). For example, in [0025] and [0214] of the as filed specification, there is description of using a general-purpose computer. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a general computer as noted. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional limitation in the claims noted above are directed towards insignificant solution activity. The claims are not patent eligible.
With respect to claim 2 the claim relates deregistering the startup phrase that has been temporarily added after a lapse of a duration period. This reads on a human forgetting what was said from memory based on a certain time duration. No new additional limitations are present.  
With respect to claim 3 the claim relates control of start and end of the voice interaction session. This reads on a human a human noting the start of the voice session with another human based on recognition of a start phrase which has been determined. 
With respect to claim 4 the claim relates to the startup phrases including post questioning phrase, related function phrases and bridge phrases. This reads on a human expecting different types of phrases as listed. No new additional limitations are present.  
With respect to claim 5 the claim relates to the startup phrase including post questioning phrases with intention to pose a question to an agent function and temporarily additionally registering at least one of the post questioning phrases after a predetermined time since detection of voice. This reads on a registering post questioning phrases after an interval of time based on the received question from another human. No new additional limitations are present.  
With respect to claim 6 the claim relates to starting the voice interaction session based on recognition of an utterance including the post questioning phrase that has been temporarily registered and transmits the valid voice data buffered before recognition of the post questioning phrase to an external device. This reads on a human starting a voice session with another ruse based on determination of a post questioning phrase and transmitting the data before this phrase to someone else. The additional limitation of the external device is interpreted to be a post solution activity of outputting data to another entity.  
With respect to claim 7 the claim relates to receiving additional data from the external device else after transmission of the valid voice data and transmitting other valid voice data buffered immediately preceding the transmitted valid voice data to the external device. This reads on receiving additional data from the someone else after transmission and transmitting other valid data before the transmitted data to the someone else. No new additional limitations are present.  
With respect to claim 8 the claim relates to wherein the startup phrases include bridge phrases with intent of inheriting an interaction context, and the temporarily additionally registers at least one of the bridge phrases based on the end of the voice interaction session. This reads on the human receiving bridge phrases and adding these to a list at end of the voice session, . No new additional limitations are present.  
With respect to claim 9 the claim relates to the session control starts the voice interaction session based on the recognition of an utterance including the bridge phrase that has been temporarily additionally registered. This reads on a human starting the voice session based on recognition of a bridge phrase that has been remembered temporarily. No new additional limitations are present.  
With respect to claim 10 the claim relates to session control unit starts a voice interaction by input voice streaming after the recognition of the bridge phrase. This reads on a human starting the voice session based on recognition of a bridge phrase and providing the voice data that is being spoken after the user said that word. No new additional limitations are present.  
With respect to claim 11 the claim relates to the bridge phrase including at least one of a conjunction and filler word. This reads on a human recognition of conjunction and a filler word. No new additional limitations are present.  
With respect to claim 12 the claim relates to the startup phrase including related function phrases with intent of issuing an instruction for execution of another function that is highly related to a function executed by the user and temporarily registering the related function phrase based on base on execution of the function of the utterance. This reads on a human understanding and recognizing a function phrase and providing options of other function phrases another user can say. No new additional limitations are present.  
With respect to claim 13 the claim relates to the registering the related function phrase based on a function template defined based on strength of relationship between the functions and an operation log related to an operation by the user. This reads on a human retaining a function phrase based on frequency of occurrence of the function and the phrase . No new additional limitations are present.  
With respect to claim 14 the claim relates to starting the voice interaction session based on the recognition of an utterance including the related function phrase that has been temporarily additionally registered and transmits the valid voice data including the buffered related function phrase to an external device. This reads on a human indicating a start to a voice session based on recognized function phrase that was heard and determining valid voice data related to the function phrase and sending to another person. The additional limitation of the external device is interpreted to be a post solution activity of outputting data to another entity. 
With respect to claim 15 the claim relates to determining the duration period based on the degree of distraction indicating how much user commits themselves to events other than the voice interaction session. This reads on a human determining a duration for which another human is attentive. No additional limitations are present.
With respect to claim 16 the claim relates to deregistering the temporarily added startup phrase based on the start of the voice interaction session by the recognition of the temporarily added startup phrase. This reads on a human removing the added startup phrase. No additional limitations are present.
With respect to claim 17 the claim relates setting a period of time from execution of the function by the user to the completion of the execution of the function as the duration period.  This reads on a human determining a period of time that has elapsed from when an action was performed. No additional limitations are present.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 12, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jarvis (WO/2017/147081, as cited in the IDS).
As to claims 1, Jarvis teaches an information processing device comprising:
a processor configured to (see [0252], computing device or CR522): 
control registration of startup phrases triggers a voice interaction session (see [253], where wakeup word or phrase associated with registered user and stored with a user profile);
temporarily additionally registers at least one of the startup phrases based on input voice (see [254], where media playback system receives “Hey Sonos, let’s queue  up songs” and then registers additional voice commands  “Add Thriller by Michael Jackson” as well as other options such as play songs, change the volume, and other functions, where the registration control unit is interpreted to be part of the CR522 or other computing device which sends the commands to the media playback system (see [252]) and where wakeword is provided by user)
start the voice interaction session based on recognition of an utterance that includes the at least one of the startup phrases that has been temporarily additionally registered (see [253]-[254], where wakeup word or phrase causes media playback system to take actions and permits the receipt of additional voice commands associated with the wakeword and ends after the time period or window where the session control unit is interpreted to be commands issued by example a CR522 or another computing device (See [0252])).

As to claim 2, Jarvis teaches wherein the processor is further configured to deregister the at least one of the startup phrases that has been temporarily added after lapse of a duration period (see [254], where there is time period of window set for which additional commands can be received). 

As to claim 3, Jarvis teaches wherein the processor is further configured to control start and end of the voice interaction session (see [253]-[254], where wakeup word or phrase causes media playback system to take actions and permits the receipt of additional voice commands associated with the wakeword and ends after the time period or window  by a CR522 or another computing device (See [0252])).

As to claim 4, Jarvis teaches wherein the startup phrases include at least one of post- questioning phrases, related function phrases (see [254], where functional phrases like related to play songs, change the volume, among other functions), and bridge phrases .

As to claim 12, Jarvis teaches wherein the startup phrases include the related function phrases with intent of issuing an instruction for execution of another function that is highly related to a function executed by the user (see [0253] based on the wakeups phrase and  [0254], where function phrases like “lets queue up songs” or “Add Thriller by Michael Jackson” as well as others are intended to execute another function) and the processor configured to temporarily additionally register\ at least one of the related function phrases based on execution of the function by an utterance of the user (see [0254], where the additional commands can be entered within the interval for execution).

As to claim 14, Jarvis teaches wherein the processor is further configured to start the voice interaction session based on the recognition of an utterance including at least one of the related function phrases that has been temporarily additionally registered (see [253]-[254], where wakeup word or phrase causes media playback system to take actions and permits the receipt of additional voice commands associated with the wakeword and ends after the time period or window), and transmit valid voice data including the buffered related function phrases to an external device (see [0250], where media playback system can receive voice commands via NMD 512-516, CR522 or PBDs)).

As to claim 17, Jarvis teaches wherein the processor is configured to set a period of time from execution of the function by the user to the completion of the execution of the function as the duration period (see [0254], where a time period or window during which the user may send a voice command is defined as per sample commands “Hey Sonos, open control for my house system for the next 4 hours”, “Hey Sonos, open control for my house system from now until Saturday at 2PM”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis (as applied above) in view of Howard (US 2019/0035390).
As to claim 5, Jarvis teaches all of the limitations as in claim 4, above.
However, Jarvis does not specifically disclose wherein the startup phrases include the post-questioning phrases with intention to pose a post-question to an agent function, and the registration control unit temporarily additionally registers at least one of the post-questioning phrases after a predetermined time since detection of a voice section.
Howard discloses wherein the startup phrases include the post-questioning phrases with intention to pose a post-question to an agent function (see [0031], where follow on questions ca be made by user after the initial question of “what should I wear today?”), and the processor is configured to temporarily additionally register at least one of the post-questioning phrases after a predetermined time since detection of a voice section (see [0031], where follow on questions are enabled after the initial hotword detection of 2:15PM).
Jarvis and Howard are in the same field of endeavor of command enablement, and therefore are analogous art. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the startup phrase as taught by Jarvis with the post questioning phrase as taught by Howard in order to discern between utterance directed towards the computer-based system or to other individuals (see Howard [0003]).

As to claim 6, Jarvis in view of Howard teach all of the limitations as in claim 5, above.
Furthermore, Howard discloses wherein the processor is further configured to start the voice interaction session based on recognition of an utterance including the post- questioning phrase that has been temporarily additionally registered (see [0031], where follow on questions are enabled after the initial hotword detection of 2:15PM), and transmit valid voice data buffered before the recognition of the post-questioning phrase to an external device (see [0032], where recording done via a client device for the classifier server 108 and see [0023], where a user for a first time recites a hotword which is processed by the server including the question (see [0031]), where the hotword and question is provided to classifier server 108 (e.g. external device)).
Jarvis and Howard are in the same field of endeavor of command enablement, and therefore are analogous art. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the startup phrase as taught by Jarvis with the post questioning phrase as taught by Howard in order to discern between utterance directed towards the computer-based system or to other individuals (see Howard [0003]).

As to claim 16, Jarvis in view of Howard teach all of the limitations as in claim 5, above.
Furthermore, Howard discloses wherein the processor is further configured to deregister the temporarily added at least one of the startup phrases based on start of the voice interaction session by the recognition of the temporarily added the at least one of the startup phrases (see [0254], where after a user can send a voice command within a time period or window for which commands can be received only) (e.g. It is implied that no commands are permitted outside this time window and thus is deregistered, see [0303] which speaks of the additional command only permitted prior to expiration of timer).

As to claims 18 and 20 Jarvis teaches an information processing device comprising:
 a processor configured (see [0252], computing device or CR522) to:
 control start and end of a voice interaction session (see [253]-[254], where wakeup word or phrase causes media playback system to take actions and permits the receipt of additional voice commands associated with the wakeword and ends after the time period or window where the session control unit is interpreted to be commands issued by example a CR522 or another computing device (See [0252]))
However, Jarvis does not specifically disclose wherein the session control unit starts the voice interaction session based on recognition of an utterance including a post- questioning phrase with intent of posing a post-question to an agent function, and transmits valid voice data buffered before the recognition of the post-questioning phrase to an external device.
Howard does disclose the voice interaction session is started based on recognition of an utterance including a post- questioning phrase with an intent of posing a post-question to an agent function (see [0031], where follow on questions are enabled after the initial hotword detection of 2:15PM), and transmit valid voice data buffered before the recognition of the post-questioning phrase to an external device  (see [0032], where recording done via a client device for the classifier server 108 and see [0023], where a user for a first time recites a hotword which is processed by the server including the question (see [0031]), where the hotword and question is provided to classifier server 108 (e.g. external device)) and the start of the voice interaction session to an external device (see [0034], user may ask a question directed towards their significant other and then subsequently as their question to the automated assistant. These questions are recorded at the server and thus are buffered prior to the post-questioning phrase directed towards the automated assistant,)
Jarvis and Howard are in the same field of endeavor of command enablement, and therefore are analogous art. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the startup phrase as taught by Jarvis with the post questioning phrase as taught by Howard in order to discern between utterance directed towards the computer-based system or to other individuals (see Howard [0003]).
As to claim 20, apparatus claim 18 and method claim 20 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 20 is similarly rejected under the same rationale as applied above with respect to apparatus’ function claim.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jarvis in view of Howard (as applied above in claim 6) and further in view of Willett (US2018/0197545)
 As to claim 7, Jarvis in view of Howard teaches all of the limitations as in claim 6, above.
However, Jarvis in view of Howard does not specifically disclose wherein, upon receipt of a request for additional data from the external device after the transmission of the valid voice data, the session control unit transmits the other valid voice data buffered immediately preceding the transmitted valid voice data to the external device. 
Willett does disclose wherein, upon receipt of a request for additional data from the external device after the transmission of the valid voice data  (see [0049], where server determines that speech should be requested from the mobile device which is after the portion of text is transmitted (see [0046])), the processor is further configured to transmit the other valid voice data buffered immediately preceding the transmitted valid voice data to the external device (see [0049], where speech related to the text is sent to the server)
Jarvis and Howard in view of Willett are in the same field of endeavor of speech processing, and therefore are analogous art. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the startup phrase as taught by Jarvis and Howard with the request from a server as taught by Willett in order to maintain processing resources locally and remotely (See Willett [0015]).

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis (as applied above) in view of Paek (US 2009/0287681).
As to claim 8, Jarvis teaches all of the limitations as in claim 4, above.
However, Jarvis does not specifically disclose wherein the startup phrases include the bridge phrases with intent of inheriting an interaction context, and the registration control unit temporarily additionally registers at least one of the bridge phrases based on end of the voice interaction session.
Paek does disclose wherein the startup phrases include the bridge phrases with an intent of inheriting an interaction context (see [0091], where user input can include filler words as wildcard triggers), and the processor is further configured to temporarily additionally register at least one of the bridge phrases based on end of the voice interaction session (see [0089]-[0092], where these trigger words can be used as wildcards for replacement of other words once speech has been entered (i.e. ended)).
Jarvis and Paek are in the same field of endeavor of  speech input processing, and therefore are analogous art. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the startup phrase as taught by Jarvis with the bridge phrase as taught by Paek in order to allow user to express uncertainties to voice inputs (see Paek [0013]).

As to claim 11, Jarvis in view of Paek teaches all of the limitations as in claim 8, above.
Furthermore, Paek does disclose wherein the bridge phrase includes at least one of a conjunction and a filler word (see [0091], where user input can include filler words as wildcard triggers).
Jarvis and Paek are in the same field of endeavor of  speech input processing, and therefore are analogous art. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the startup phrase as taught by Jarvis with the bridge phrase as taught by Paek in order to allow user to express uncertainties to voice inputs (see Paek [0013]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jarvis (as applied above) in view of Faaborg (US 8,938,394)
As to claim 13, Jarvis teaches all of the limitations as in claim 12, above.
However, Jarvis does not specifically disclose wherein the registration control unit additionally registers the related function phrase based on a function template defined based on strength of relationship between the functions and an operation log related to an operation by the user.
Faaborg does disclose wherein the processor is further configured to additionally register the at least one of the related function phrases based on a function template defined based on strength of relationship between the functions and an operation log related to an operation by the user (see col. 17, lines 10-27, where audio trigger store can be modified or added to by way of frequency of use of the audio trigger and col. 15, lines 50-54, with respect to users).
Jarvis and Faaborg are in the same field of endeavor of  speech input processing, and therefore are analogous art. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the startup phrase as taught by Jarvis with the registering as taught by Faaborg in order to allow users to provide audio input using a more natural language style by reducing the need for a user to instruct the computing device to enter audio input mode before providing an audio input (see Faaborg col. 2, lines 45-50).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jarvis in view of Howard (as applied above in claim 5) and further in view of Faaborg (US 9,082,407), hereinafter Faaborg (2).
 As to claim 15, Jarvis in view of Howard teaches all of the limitations as in claim 5, above.
However, Jarvis in view of Howard does not specifically disclose wherein the registration control unit determines the duration period based on the degree of distraction indicating how much the user commits themselves to events other than the voice interaction session.
Faaborg (2) does disclose wherein the processor is further configured to determine the duration period based on the degree of distraction indicating how much a user commits themselves to events other than the voice interaction session (see col. 12, lines 10-20, where command entry threshold is modified based on user behavior and see col 4, lines 5-10) (e.g. The Examiner interprets the distractions and events to be similar to input of pauses or other speech sounds that would delay input).
Jarvis and Howard in view of Faaborg (2) are in the same field of endeavor of speech processing, and therefore are analogous art. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the startup phrase as taught by Jarvis and Howard with the duration as taught by Faaborg (2) in order to customize the command entry time to a user (see Faaborg (2) col.4, lines 22-24).

Allowable Subject Matter
Claims 9-10 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. More specifically, in view of the dependency chain from claim 8, none of the prior art of record as noted above teach or make obvious the “starts the voice interaction session based on the recognition of an utterance including the bridge phrase that has been temporarily additionally registered” as recited in claim 9 and 19.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650. The examiner can normally be reached Monday-Thursday 7:30AM-2:30PM, 5PM-7PM (EST), Friday 8AM-noon (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        12/04/2022